DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-11 are allowable based upon their dependency thereof claim 1.
With regards to claim 12
The prior art does not disclose or suggest the claimed “output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion” in combination with the remaining claimed elements as set forth in claim 12.
With regards to claims 13-22 are allowable based upon their dependency thereof claim 12.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraki PG. Pub. No.: US 2007/0059038 A1 discloses a developer cartridge is detachably mountable in an image-forming device having a driving rotator. The developer cartridge includes a developing roller and a driven rotator. The driven rotator is movable in an advancing direction parallel to an axial direction of the developing roller toward the driving rotator and in a retracting direction opposite the advancing direction. The driven rotator receives a driving force from the driving rotator when coupled with the driving rotator, thereby rotating the developing roller, however is silent on output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion.

Ochi PG. Pub. No.: US 2016/0274526 A1 discloses an output member including a coupling allowed to be engaged with a unit; an input member; an input-side engagement member; an output-side engagement member allowed to be engaged with the input-side engagement member; an elastic member urging the input-side engagement member toward the output-side engagement member; and a disengagement member which moves the input-side engagement member at an engaged position, at which engagement with the output-side engagement member is allowed, to a disengaged position at which engagement with the output-side engagement member is released. In each of a state where the input-side engagement member is at the engaged position and a state where the input-side engagement member is at the disengaged position, a space is formed in which the output-side engagement member is allowed to move in the shaft direction when the output member is pressed to the shaft direction, however is silent on output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion.

Kawai et al. PG. Pub. No.: US 2017/0045856 A1 discloses a driving-force transmitting device includes a first driving joint portion that receives a driving force from a drive source and transmits the driving force to a first rotatable body to rotate the first rotatable body; and a second driving joint portion that receives a driving force from a drive source and transmits the driving force to a second rotatable body to rotate the second rotatable body. The first driving joint portion includes a pair of involute spline joints including an external gear and an internal gear. The second driving joint portion includes a universal joint that changes a position at which the driving force is transmitted in accordance with a position of an axis of the second rotatable body, however is silent on output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion.

Triplett US PATENT No.: US 10,126,702 B1 discloses a drive coupler in the image forming device is movable between a retracted position and an operative position. In the retracted position, the drive coupler is disengaged from a drive interface of the first replaceable unit when the first replaceable unit is installed in the image forming device. In the operative position, the drive coupler is engaged with the drive interface when the first replaceable unit is installed in the image forming device for providing rotational force to the drive interface. A movable drive linkage in the image forming device is operatively connected to the drive coupler to move the drive coupler from the retracted position to the operative position upon the movable drive linkage receiving an actuation force from the insertion of the second replaceable unit into the image forming device, however is silent on output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion.

Sato et al. PG. Pub. No.: US 2016/0252847 A1 discloses a coupling member, a transmitted member, and a rotary member. The transmitted member includes an accommodating portion configured to accommodate the coupling member, and a protruded portion integrally formed with an inner wall of the accommodating portion and protruding from the inner wall toward an inside of the accommodating portion. The coupling member includes a free end portion having a rotational force receiving portion that receives a rotational force, a connected portion connected to the transmitted member in such a manner that at least a part of the connected portion can be accommodated in the accommodating portion, and a recessed portion provided at the connected portion so that the protruded portion can enter. An inclination angle of a rotation axis of the coupling member relative to a rotation axis of the transmitted member is variable, however is silent on output gear portion is separated from the input gear portion and the output coupling portion is separated from the input coupling portion when the cartridge is detached from the mounting portion.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852